Case 0:15-cv-62688-RS Document 250 Entered on FLSD Docket 08/06/2020 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 15-CV-62688-SMITH/VALLE

  FLORIDIANS FOR SOLAR CHOICE,
  INC., a Florida not for Profit corporation,

         Plaintiff,
  v.

  PCI CONSULTANTS, INC. and ANGELO
  PAPARELLA, individually,

         Defendants.
  and

  AAP HOLDING COMPANY, INC., a Delaware
  Corporation, BH-AP PETITIONING PARTNERS,
  LLC, a Delaware limited liability company, and
  ANGELO PAPARELLA,

       Defendants.
  _________________________________________/

  SOLAR PARTIES’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO FILE
    A RESPONSE TO DEFENDANTS’ OMNIBUS OBJECTIONS TO REPORT AND
                   RECOMMENDATIONS (ECF NO. [248])

         Plaintiff/Judgment Creditor, FLORIDIANS FOR SOLAR CHOICE, INC. (“FSC”), and

  Judgment Creditor Southern Alliance For Clean Energy, Inc. (“SACE”) (collectively, “Solar

  Parties”), by and through undersigned counsel, pursuant to Local Rule 7.1 (c), hereby move for an

  enlargement of time to respond to Defendants’ PCI Consultants, Inc. (“PCI”), AAP Holding

  Company, Inc., (“AAP”), BH-AP Petitioning Partners (“BH-AP”), and Angelo Paparella

  (“Paparella”) (collectively referred to as “Defendants”) Omnibus Objections to Report and

  Recommendations (ECF No. [248]), and in support state as follows:

         1.      On July 20, 2020, Magistrate Judge Valle entered the Report and Recommendation.

  ECF No. [238].




                                                 1
Case 0:15-cv-62688-RS Document 250 Entered on FLSD Docket 08/06/2020 Page 2 of 4


         2.      On July 10, 2020, the Parties jointly moved for an extension of time to file their

  respective responses, through and including July 23, 2020. ECF No. [238].

         3.      On July 23, 2020, Defendants’ filed their Omnibus Objections to Report and

  Recommendations. ECF No. [248].

         4.      Solar Parties’ Response is due Thursday, August 6, 2020.

         5.      Due to the press of other litigation deadlines, Plaintiffs’ Counsel on behalf of Solar

  Parties seek additional time, to and including Friday, August 21, 2020 to prepare and file their

  Response.

         6.      Solar Parties respectfully request an enlargement of time to file their Reply to

  Defendant’s Response to and including Friday, August 21, 2020.

         7.      Counsel for the Defendants have been consulted by email dated August 5, 2020 and

  represented that Defendants do not oppose the granting of the relief requested in this Motion.

         8.      This Motion is made in good faith. No prejudice will result by the granting of this

  Motion.

                                    MEMORANDUM OF LAW

         Fed. R. Civ. P. 6(b) provides that, when an act may or must be done within a specified

  period of time, the Court, for good cause, may extend the time if a request is made, before the

  original time or its extension expires. Fed. R. Civ. P. 6(b) is to be liberally construed to give

  litigants an opportunity to be heard and to have their day in court, so that justice can be served.

  See, e.g., Anderson v. Stanco Sports Library, Inc., 52 F.R.D. 108 (D.S.C. 1971).

         As set forth above, the Solar Parties have shown good cause for the requested extension of

  time. Accordingly, Solar Parties respectfully request that the Court grant this Motion, allowing

  them until August 21, 2020, in which to file their Response to Defendants’ Omnibus Objections to

  Report and Recommendations. (ECF No. [248]).

         Respectfully submitted this 6th day of August, 2020.

                                                   2
Case 0:15-cv-62688-RS Document 250 Entered on FLSD Docket 08/06/2020 Page 3 of 4




                 Certificate of Good Faith Conferral Pursuant to L.R. 7.1(a)(3)

         The undersigned, Marshall Adams, counsel for Solar Parties, hereby certifies that he

  conferred with Christian S. Molnar, Esquire, counsel for Defendants, and by email dated

  Wednesday, August 5, 2020, and Mr. Molnar advised that the Defendants do not oppose the

  granting of the relief sought in this Motion, including the request for additional time to file the

  response.



                                               LUBELL ROSEN, LLC
                                               Attorneys for Plaintiff FSC and Claimant in
                                               Arbitration SACE
                                               200 South Andrews Avenue, Suite 900
                                               Fort Lauderdale, FL 33301
                                               Telephone: 954-880-9500
                                               Facsimile: 954-755-2993

                                               By:___/s/ Marshall A. Adams
                                                     Marshall A. Adams, Esquire
                                                     Florida Bar No.: 712426
                                                     MAA@LubellRosen.com
                                                     Josh M. Bloom, Esq
                                                     Florida Bar No.: 88559
                                                     JMB@LubellRosen.com
                                                     Amber L. Ruocco, Esq.
                                                     Florida Bar No.: 121669
                                                     ALR@LubellRosen.com
                                                     Secondary emails
                                                     Gary@LubellRosen.com
                                                       And

                                               By:     /s/ Scott L. Cagan
                                                       Scott L. Cagan, Esquire
                                                       Florida Bar No.: 822681
                                                       GRAYROBINSON, P.A.
                                                       401 East Las Olas Blvd., Suite 1000
                                                       Fort Lauderdale, Florida 33301
                                                       Telephone: (954) 761-8111
                                                       Facsimile: (954) 761-8112
                                                       Email: scott.cagan@gray-robinson.com




                                                  3
Case 0:15-cv-62688-RS Document 250 Entered on FLSD Docket 08/06/2020 Page 4 of 4


                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 6, 2020, the foregoing document is being served this day

  on all counsel of record identified on the attached Service List in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.


                                                By:    /s/ Marshall A. Adams
                                                           Marshall A. Adams




                                           SERVICE LIST

  Christian S. Molnar, Esq.
  ARENDSEN CANE MOLNAR, LLP
  315 South Beverly Drive
  Suite 320
  Beverly Hills, California 90212
  cmolnar@arendsenlaw.com

  Robert J. Kuntz, Esq.
  Averil Andrews, Esq.
  DEVINE GOODMAN & RASCO, LLP
  2800 Ponce de Leon Blvd.
  Suite 1400
  Coral Gables, FL 33134
  rkuntz@devinegoodman.com
  aandrews@devinegoodman.com

  Counsel for Defendants PCI Consultants, Inc., Angelo Paparella, AAP Holding Company,
  BH-AP Petitioning Partners




                                                   4
